Lewis, P. J.,
delivered the opinion of the court.
The respondent moves that the judgment in this *141cause be affirmed, on tie ground that the appebants have not properly prosecuted their appeal by filing a transcript of the record within .the time required by law. Affidavits in opposition to the motion are presented on behalf of the appellants, but they fail to make a case which would prevent an affirmance of the judgment, if it appeared from the record that an appeal was properly granted at the time alleged by the respondent. The only entry which is supposed to show such an order, isas follows: “ Now come plaintiffs, by their attorneys, McQuoid, Clancy & Hall, and file herein their bill of exceptions, asking an appeal to the St. Louis court of appeals, which being seen and examined by the court, is by the court allowed, signed, sealed, and made a part of the record hereof.”
It by no means appears from this entry, that an appeal was granted. The allowing, signing, and sealing of a bill of exceptions is one thing ; the granting of an appeal is another thing. The entry shows only that the first act was done, but not the second.
Since, therefore, the record does not show that an appeal was ever granted, the motion to affirm is overruled, and the cause stricken from the docket.
All the judges concur.